


Exhibit 10.22

 

 

Strategic Alliance Agreement



 

 

 

Intricon Corporation

1260 Red Fox Road

Arden Hills, Minnesota 55112

United States

 

 

 

and

 

 

 

Dynamic Hearing Pty Ltd

2 Chapel Street, Richmond, VIC 3121

AUSTRALIA

 

 









1


--------------------------------------------------------------------------------


AGREEMENT

 

This Agreement is entered into and is effective as of the 1st day of October,
2008 (Commencement Date) by and between IntriCon Corporation, a Pennsylvania
Corporation having a place of business at 1260 Red Fox Road, Arden Hills,
Minnesota 55112 USA (hereinafter IntriCon) and Dynamic Hearing Pty Ltd a
Corporation organized under the laws of Victoria, Australia and having a place
of business at 2 Chapel Street, Richmond, Victoria 3121, Australia (hereinafter
Dynamic Hearing) agree to collaborate with each other as a Strategic Alliance.
As such, this Strategic Alliance Agreement (SAA) outlines the principles and the
understanding of the parties and defines related terms and conditions.

 

WHEREAS, Dynamic Hearing has developed technology useful for products in the
Hearing Health (HH) Assisted Listening Device (ALD) and Professional
Communications (PADA) markets and DSP platforms which are hereinafter defined.

 

WHEREAS, IntriCon has also developed technology for the HH, ALD and PADA markets
and DSP platforms.

 

1.0

Purpose

 

1.1       The purpose of this alliance is to exploit the parties’ complimentary
capabilities for producing DSP Technology products for the HH, ALD, and PADA
markets.

 

2.0

Definitions

 

The following terms in the context of this SAA shall have the following
meanings:

 

 

2.1

Assisted Listening Devices

 

An Assisted Listening Device (“ALD”) is a

 

 

1.

One way communications device

 

2.

Used for hearing protection or listening in challenging environments, and

 

3.

Contains Ultra Low Power (ULP) DSP and or ULP Wireless technology

 

 

2.2

Hearing Aids:

 

Hearing Aids are amplification devices primarily designed to compensate for
hearing loss, designed for listening only (through a microphone, telecoil,
Direct Audio Input or other similar audio pathways and run on a low power hybrid
circuit. Hearing Aids may include in-the-ear Hearing Aids (ITE), behind-the-ear
Hearing Aids (BTE), or completely-in-the-canal Hearing Aids (CIC).

 

 

2.3

Professional Audio/Communication Devices

 

Professional Audio/Communication Devices (“PADA”) are wired or wireless headsets
or other devices used for one-way or two-way communications in professional or
industrial settings such as law enforcement, sport events, professional
performances, search and rescue, and military operations.

 

2


--------------------------------------------------------------------------------


 

2.4

DSP Technology:

 

DSP means digital signal processing. More specifically, for the purposes of this
SAA, DSP Technology shall mean ON Semiconductor hardware and firmware algorithms
used for the HH, PADA and ALD markets. Hardware shall include the ON
Semiconductor Ezairo DSP, and the Single Chip Hearing Amplifier (SCHA) from ON
Semiconductor.

 

 

2.5

IntriCon Technology:

 

IntriCon Technology is that technology:

 

 

(i)

for which a patent(s) has been granted and all fees relating to the grant
including any associated maintenance or annuity fees have been paid. A granted
patent does not include pending applications including those pending
applications which are associated with a granted patent through a claim of
priority;

 

 

(ii)

or has a patent pending, or

 

 

(iii)

is Technology under “record of invention”.

 

 

2.6

Dynamic Hearing Technology:

 

Dynamic Hearing Technology is that technology:

 

 

(i)

for which a patent(s) has been granted and all fees relating to the grant
including any associated maintenance or annuity fees have been paid. A granted
patent does not include pending applications including those pending
applications which are associated with a granted patent through a claim of
priority; or

 

 

(ii)

has a patent application pending, or

 

 

(iii)

is Technology under “record of invention”.

 

 

2.7

K/S HIMPP:

 

K/S HIMPP (hereinafter HIMPP) is a Danish partnership that owns numerous patents
relating to Hearing Aids and associated technologies.

 

 

2.8

HIMSA:

 

HIMSA otherwise known as Hearing Instruments Manufacturers’ Software Association
is a privately owned company that has developed a standardized hearing care
software system.

 

3


--------------------------------------------------------------------------------


 

2.9

Base Product

 

Base Product means the DSP Technology including the ON Semiconductor Ezairo or
SCHA chips, the EEPROM and the firmware loaded onto the EEPROM and the minimum
printed circuit board package necessary to connect and house these items. The
Base Product does not include additional PCB or flex circuits necessary to
connect to other components of an Enhanced Product.

 

 

2.10

Enhanced Product

 

Enhanced Product means a value added assembly or completed Hearing Aid or
Assistive Listening Device which includes the Base Product as one of the
component devices. The Enhanced Product may include other electronic components,
flex circuitry, microphones, a receiver, plastic housings, volume controls,
trimmer potentiometers, push button switches, programming connectors and other
components.

 

 

2.11

Contact Center

 

Contact Center means a group of people who use Contact Center Products and
provide telemarketing, mail ordering, customer care, technical support and
similar functions either directly for an enterprise or on an outsourced basis by
using automatic call directors for inbound centers and predictive dialers for
outbound centers. A Contact Center may also use software-based systems rather
than physical equipment.

 

 

2.12

Contact Center Products

 

Contact Center Products means any product, including without limitation,
headsets (cordless or corded), amplifiers, telephones, soft phones, and
software-based systems that are used in Contact Centers. For purposes of
clarification, no product shall be deemed a “Contact Center Product” unless it
is used in a Contact Center, including, without limitation, Bluetooth Products.

 

 

2.13

Miscellaneous Definitions:

 

 

(a)

headings are for convenience only and do not affect interpretation;

 

 

(b)

the singular includes the plural and conversely;

 

 

(c)

the meaning of general words introduced by including, or for example, or similar
expressions is not limited by specific examples;

 

 

(d)

a reference to a person, corporation, trust, partnership, unincorporated body or
other entity includes any of them;

 

 

(e)

a reference to a clause or Exhibit is a reference to a clause of, or an Exhibit
to, this Agreement;

 


4


--------------------------------------------------------------------------------


 

(f)

a reference to an agreement or document (including a reference to this
Agreement) is to the agreement or document as amended, varied, supplemented,
novated or replaced, except to the extent prohibited by this Agreement or that
other agreement or document;

 

 

(g)

a reference to a party to this Agreement includes the party’s successors,
permitted substitutes and permitted assigns (and, where applicable, the party’s
legal personal representatives);

 

 

(h)

a reference to legislation or to a provision of legislation includes a
modification or re-enactment of it, a legislative provision substituted for it
and a regulation or statutory instrument issued under it;

 

 

(i)

if a translation of this Agreement into any other language is produced, the
original English version is to be the definitive version of this Agreement;

 

 

(j)

the term Related Body Corporate has the meaning given in the Corporations Act
2001 (C’th); and

 

unless the context requires otherwise terms in bold italics have the meaning
given below:

 

Business Day means a day other than a Saturday, Sunday or public holiday in
Victoria, Australia;

 

Confidential Information means information in relation to a party, including its
business activities that

 

 

(a)

is disclosed to the other party by or on behalf of the first party;

 

(b)

is acquired by the other party directly or indirectly from the first party; or

 

(c)

otherwise comes to the knowledge of the other party,

 

in connection with this Agreement whether the information is in oral, visual or
written form or is recorded or embodied in any other medium and includes all
such information disclosed to, or accessed by, the other party before this
Agreement commences;

 

Exclusivity Date means October 1, 2008, the date Intricon makes its first
quarterly payment of the Minimum Payment;

 

Identified Party means a party identified in Exhibit C before January 1, 2009
and all other parties are unidentified parties;

 

Improvements mean any modification, improvement, enhancement or development to
the Licensed Subject Matter excluding always a development, modification,
improvement or enhancement that is patentable in its own right or which is
proprietary information of IntriCon.

 

Key Personnel means Elaine Saunders and Anthony Shilton;

 

5


--------------------------------------------------------------------------------


Licensed Subject Matter means Dynamic Hearing’s Technology, Software, and
Documentation as described in Exhibit A and Exhibit B, in respect of which
IntriCon is granted a license under this Agreement;

 

Product means a Base Product Unit or an Enhanced Product Unit;

 

For purposes of computing Royalty Payments, a sale shall occur when IntriCon
receives payment from a customer for a Base Product Unit., or an Enhanced
Product containing a Base Product;

 

Services means technology transfer and other support provided to IntriCon by
Dynamic Hearing;

 

Base Product Unit means a single Base Product item;

 

Territory means the world; and

 

Use means, in relation to:

 

 

(a)

the Technology, make, hire, sell or otherwise dispose of the product, offer to
make, sell, hire or otherwise dispose of it, use or import it; and

 

(b)

the Software and Documentation to reproduce any copyright works subsisting in
such software or documentation.

 

2.14      Additional definitions are provided in Exhibits A and B attached here
to which are considered to be part of this Agreement.

 

3.0

License Grant

 

3.1       Term: The initial term of this Agreement shall be five (5) years from
the date of execution and may be extended subject to satisfactory agreement on
ongoing commercial terms, to be agreed two (2) months prior to the expiration of
this Agreement.

 

3.2       Dynamic Hearing grants to IntriCon in accordance with this Agreement,
for the Term, a license, to Use Dynamic Hearing’s Technology, Software and
Documentation developed as of the Commencement Date to manufacture, import, sell
and offer for sale throughout the Territory, Products containing Dynamic
Hearing’s Technology and Software. This grant specifically excludes products for
Contact Centers, and the use of ADRO Technology in electrical stimulation of the
auditory system.

 

3.3       IntriCon accepts that Dynamic Hearing owns all rights in relation to
the Licensed Subject Matter except for those rights being specifically granted
hereunder, and that Dynamic Hearing is under no obligation to provide the source
code of any software.

 

3.4       Commencing on the Exclusivity Date, and continuing for so long as
IntriCon continues to make such payments, the license granted to IntriCon under
this Agreement will, subject to the terms and conditions of this Agreement, be
exclusive for Hearing Aids. The exclusivity shall not prevent Dynamic Hearing
entering into agreements with any Identified Party subject to the terms herein.
On or before January 1, 2009, Dynamic Hearing will provide IntriCon with an
updated version of Exhibit C which will include a complete list of identified
parties. After January 1, 2009, no additions to Exhibit C are allowed unless
agreed to by IntriCon in writing.

 

6


--------------------------------------------------------------------------------


3.5       IntriCon acknowledges that Dynamic Hearing’s rights to license
technology and software to companies manufacturing implantable devices is not
restricted in any way.

 

IntriCon acknowledges that Dynamic Hearing’s rights to license any Dynamic
Hearing Technology or Software to Identified Parties, and provide support as
agreed with Identified Parties, is in no way restricted.

 

3.6       No further design support will be given to Sound Design Technologies,
Ltd (hereinafter Sound Design) which includes the recent purchase of Gennum
Corporation’s hearing instrument business after 30 October 2009, if all
conditions of IntriCon’s exclusivity are met.

 

3.7       Intricon acknowledges that Dynamic Hearing is negotiating with several
third parties regarding licensing Dynamic Hearing Technology and Software,
relating to its Hearing Aid Designer™ and other products and services. The
rights granted under such agreements shall be included as exceptions to the
exclusivity of IntriCon’s License Grant, if such agreements are executed by
Dynamic Hearing and the third party before January 1, 2009. Such third parties
and their relevant subsidiaries will be Identified Parties and added to the
Exhibit C. Agreements with identified parties are allowed exceptions and no
Agreements are allowed with unidentified parties.

 

3.8       Commencing on October 1, 2008, and continuing for so long as IntriCon
continues to make minimum payments as defined in 4.3, Dynamic Hearing agrees
that it will not license any Dynamic Hearing Technology for Hearing Aids,
subject to Clause 3.5.

 

3.9       If any Identified Party, (with the exception of Sound Design)
purchases DSP product sold or made by IntriCon with Dynamic Hearing’s Hearing
Aid Designer™ software and requests assistance to achieve HIMPP compliance for
products using such DSP chips, IntriCon will use its best efforts to comply with
the request for HIMPP compliance.

 

3.10     Where IntriCon supplies Products to a third party, IntriCon will, at
its cost:

 

 

(a)

obtain and maintain all governmental and regulatory approvals necessary for it
to exercise, and comply with all laws and regulations applicable to the exercise
of, its license rights under this Agreement; and

 

 

(b)

comply, and ensure that all Products comply, at all times with any technical
standards as may reasonably be required by law, and any licensing requirements,
standards, or protocols established by the Hearing Instrument Manufacturers’
Software Association (HIMSA) and the Hearing Instrument Manufacturers’ Patent
Partnership (HIMPP), it being acknowledged that Dynamic Hearing makes no
representation or warranty that the exercise of the rights granted under this
Agreement will not infringe any rights held by HIMSA, HIMPP or any other third
party.

 

7


--------------------------------------------------------------------------------


3.11      Where Dynamic Hearing supplies Dynamic Hearing Technology directly to
a customer on DSP chips supplied by IntriCon, then, IntriCon will use its best
efforts to comply with the request for HIMPP compliance or notify the third
party customer of the customers obligations, as per 3.10 (a) and (b).

 

3.12      Dynamic Hearing may continue indefinitely selling products and
services to new customers using the ON Semiconductor DSP hybrid chip. For the
absence of doubt, the Exclusivity grant of 3.2 does not restrict Dynamic Hearing
from licensing Dynamic Hearing Technology and DSP Software on any ON
Semiconductor platform, purchased by a third party or by Dynamic Hearing, from
IntriCon. With the exception of the Identified Parties, Dynamic Hearing agrees
that it will not sell the Dynamic Hearing DSP Software for Hearing Aids
configured to run on any hardware other than that provided by ON Semiconductor,
except in circumstances as described in this Agreement. Dynamic Hearing may
continue to sell products and services to non-Hearing Aid Customers using the ON
Semiconductor DSP hybrid chips including the Bela Signa.

 

3.13      Dynamic Hearing and IntriCon shall undertake a mutual roadmap review
and agree whether or not the current ON Semiconductor chips will meet market
requirements. If the Parties agree that the ON Semiconductor chips will not meet
market requirements, IntriCon shall have six (6) months to correct the material
deficiency. Material deficiency means that ON Semiconductors must have a chip
that is within 10% of the best in class performance on each one of these
characteristics: physical size, power supply current, computational capability
and cost. If IntriCon is unable or unwilling to remedy such deficiency, IntriCon
will lose its exclusivity under this license.

 

3.14      IntriCon agrees that nothing in this Agreement precludes Dynamic
Hearing from licensing Dynamic Hearing Technology, including the ADRO™ Algorithm
to manufacturers, including Siemens AG, Sonova Holdings AG, GN Resound Group,
William Demant Holding A/S, Widex A/S, Starkey Laboratories Inc, and Cochlear
Ltd.

 

3.15      Nothing herein shall preclude Dynamic Hearing from making and selling
its own Hearing Aids. Nothing in this agreement prevents Dynamic Hearing from
selling Hearing Aids manufactured by third parties in Dynamic Hearing’s own
clinics.

 

3.16      No other exception to IntriCon’s exclusive license being granted
herein shall exist unless such exception is specifically identified by a
supplemental agreement between IntriCon and Dynamic Hearing.

 

4.0

Payments

 

4.1       IntriCon’s payments to Dynamic Hearing will comprise two payment
components. A first payment component (minimum payment) will be a technology
access fee for access to Dynamic Hearing Technology on a non-exclusive basis. A
second payment component hereinafter (Second Component) will be for exclusive
rights to Dynamic Hearing Technology as such exclusive rights are defined
herein. The second component may comprise a combination of a royalty payment and
fees for services.

 

8


--------------------------------------------------------------------------------


4.2       IntriCon will pay to Dynamic Hearing a fixed technology access fee of
US$300,000 annually (hereinafter “Access Fee”), the payment of the technology
access fee to be paid on a quarterly basis at the beginning of each calendar
quarter. Payment of the technology Access Fee will maintain IntriCon’s
non-exclusive rights to Dynamic Hearing Technology.

 

4.3       To maintain exclusive rights to Dynamic Hearing Technology for Hearing
Aids IntriCon will make minimum annual payments to Dynamic Hearing as set out in
the Minimum Payment Schedule. The Minimum Payment consists of the Access Fee of
US$300,000 per annum and the Second Component that increases from year to year.

 

Minimum Payment Schedule (All amounts are in US Dollars):

 

PAYMENT YEAR

MINIMUM PAYMENT

ACCESS FEE

SECOND COMPONENT

Year 1

$400,000

$300,000

$100,000

Year 2

$700,000

$300,000

$400,000

Year 3

$1,100,000

$300,000

$800,000

Year 4

$1,600,000

$300,000

$1,300,000

Year 5

$2,100,000

$300,000

$1,800,000

 

The Minimum Payments will be paid quarterly in advance in equal installments at
the beginning of each royalty quarter, as defined in 4.7. The first quarterly
Minimum Payment (for the quarter beginning 1st October, 2008) shall be made at
the date of signing of this Agreement and the second quarterly minimum payment
shall be made at January 1, 2009 with all further quarterly Minimum Payments
following the schedule as defined in 4.7.

 

4.4       Intricon is entitled to credit for any amounts payable to Dynamic
Hearing arising from per unit royalties and fees for services up to the value of
the corresponding quarterly Second Component. In quarters where the per unit
royalties and fees for services are less than the corresponding quarterly Second
Component, IntriCon may carry forward the remaining credit to be offset against
future quarters per unit royalties and fees for services.

 

Any amounts due from per unit royalties and fees for services that exceed the
value of the corresponding quarterly payment of the Second Component, net of any
carried forward credit, will be paid within 30 days of the end of that royalty
quarter.

 

4.5       Once IntriCon has paid the minimum payments in 4.3, no further minimum
payments, both Access Fee and Second Component, are required for access to
Dynamic Hearing Technology or to maintain exclusivity over the term of this
Agreement. IntriCon will continue to have the obligation to pay royalty payments
under 4.9 and fees for services under 4.8.

 

4.6       In the event IntriCon has not yet paid the minimum payments and should
IntriCon choose not to continue access to Dynamic Hearing Technology on an
exclusive basis as referred to in 4.3, the following amounts will be payable:

 

 

(1)

the technology Access Fee payable quarterly in advance in equal installments at
the beginning of each royalty quarter and;

 

9


--------------------------------------------------------------------------------


 

(2)

any monthly fees for services and royalties are payable in accordance with
clause 4.8 and royalty payments under 4.4 and 4.9.

 

4.7       Payment year 1 of this agreement shall start at the commencement date
and the first royalty quarter will be completed at the end of the calendar
quarter. Subsequent royalty quarters will correspond with the calendar quarters
ending on the last days of March, June, September and December respectively.

 

4.8       Dynamic Hearing shall provide engineering and other services
(hereinafter “Fees For Services”) to IntriCon on a timetable to be agreed upon
in writing forming part of this agreement as an exhibit. Dynamic Hearing will
invoice IntriCon on a quarterly basis 30 days from the end of the quarter for
engineering and services that exceed 260 hours in a single month at the rate of
$150 per hour. Payments for such services shall be due and payable within 30
days of the end of that royalty quarter. There will be no charge by Dynamic
Hearing to IntriCon for the first 260 hours of engineering and services provided
each month, however, any unused hours will not be carried forward as credit to
subsequent months or be entitled to be offset against any future monthly amounts
payable for engineering and services. IntriCon is entitled to utilize such
engineering services for the HH, ALD or PADA markets.

 

Other service support (e.g. marketing or audiology) may be contracted at the
same rates. If Dynamic Hearing staff are required by IntriCon to travel to
meetings, all airfares, ground transportation, hotel bills and other out of
pocket expenses will be paid by IntriCon.

 

4.9       Royalty Payments will be made only on the Base Product Unit, or on the
Base Product portion of an Enhanced Product for any Base Product included in an
Enhanced Product. The initial base rate of royalty shall include the use of the
DSP Framework. In no case shall IntriCon pay Royalty Payments on any product or
portion of any product other than for revenue received for Base Product Unit or
for the Base Product portion of an Enhanced Product, and in the case a Base
Product portion of an Enhanced Product such Base Product portion shall not be
given a value that is influenced by its inclusion in the Enhanced Product.
Royalty Payment for HH, ALD and PADA units that incorporate Dynamic Hearing
Technology shall be paid according to the table set forth below:

 

Cumulative annual HH & ALD Volume that use the Framework

Ezairo Maximum Royalty Rate

SCHA Maximum Royalty Rate

Less Than 20,000 Units

10%

8%

20,000-50,000 units

9%

7%

50,000-100,000 units

8%

6%

100,000-200,000 units

7%

5%

200,000-500,000 units

6%

4%

500,000 to 1,000,000 units

5%

3%

Over 1,000,000

5%

1.5%

 

The maximum royalty rate identified in the table herein includes an initial base
rate of 3% for each Ezairo DSP platform and 1% for each Single Chip Hearing Aid
(SCHA) sold. A 2% royalty rate per Base Product Unit shall be added to the
initial base rate for each DSP feature/module that is based on Dynamic Hearing
Technology and that is added to a Base Product Unit. However, such additional
Royalty Payments when added to the initial base rate shall not exceed in total
the stated maximum rates specified in the table herein.

 

10


--------------------------------------------------------------------------------


4.10      All amounts payable by IntriCon under this Agreement must be paid free
and clear of and without any deduction or withholding for or on account of any
present or future withholding tax, including any interest or penalties in
relation to such tax (Withholding Taxes). If IntriCon is required to make any
deduction or withholding for any Withholding Tax, then IntriCon must pay to
Dynamic Hearing such additional amount to ensure that Dynamic Hearing receives
such amount that would have been received by it as if no such withholding or
deduction had been required.

 

 

1)

IntriCon must bear all stamp duty that may be levied on this Agreement. IntriCon
must bear any other taxes, levies, imposts, charges, rates and duties that may
be levied or imposed by a governmental authority on any person (including fines,
penalties and interest) in connection with this Agreement (other than income tax
payable to the Commonwealth of Australia by Dynamic Hearing).

 

 

2)

Each party must bear its own costs arising out of the negotiation, preparation
and execution of this Agreement.

 

 

3)

All amounts payable to Dynamic Hearing under this Agreement must be made without
set-off, counterclaim or deduction.

 

5.0

Reports

 

5.1       Within thirty (30) days of the end of each payment quarter IntriCon
must provide to Dynamic Hearing a statement of the actual number and value of
Base Product Units Sold along with the number and value of DSP features/models
sold with those Base Product Units by it or any Related Body Corporate. The
statement must also include calculations of the per unit royalty in accordance
with clause 4.9. Any royalty due for payment by IntriCon to Dynamic Hearing is
payable at the same time the statement is provided.

 

5.2       A Royalty Payment will be due only once in respect of each Base
Product Unit Sold, and the Royalty Payment will be due on the first Sale of the
Base Product Unit by IntriCon or a Related Body Corporate.

 

5.3       Where, in any payment quarter, a Base Product Unit is, in good faith,
returned to IntriCon, IntriCon is not required to pay any Royalty Payment on the
Sale of that Base Product Unit. If IntriCon has paid a Royalty Payment on that
Base Product Unit in a previous payment quarter, IntriCon may reduce the Royalty
Payment due for the payment quarter in which the Base Product Unit is returned
by the amount of any such Royalty paid.

 

6.0

Records and Audit

 

6.1       IntriCon must keep accurate and complete records of orders received,
Base Product Units / DSP Features/Modules Sold and returned and all other
records reasonably necessary to substantiate all Royalty Payments to be made to
Dynamic Hearing under this Agreement.

 

11


--------------------------------------------------------------------------------


6.2       IntriCon must make all such records available for inspection, copying
and audit by an independent auditor appointed by Dynamic Hearing (and to which
IntriCon has no reasonable objection) during ordinary business hours at any time
during the Term and for a period of one year following the expiration or earlier
termination of this Agreement, provided that:

 

 

(a)

such inspection, copying or audit must only be made after at least one Business
Day’s written notice;

 

 

(b)

such audit must not unreasonably interfere with the day to day operations of
IntriCon; and

 

 

(c)

such audit must be at Dynamic Hearing’s expense unless the auditor finds an
underpayment royalty due under this Agreement in excess of 5% in which case
IntriCon must reimburse Dynamic Hearing’s reasonable cost of such audit; and

 

 

(d)

Audits will be limited to one audit in any calendar year.

 

6.3       If in any audit, the auditor finds an underpayment or an overpayment
of fees due under this Agreement, the party who has received the overpayment or
has underpaid will within 7 days repay the excess or pay the shortfall (as the
case may be) to the other party.

 

7.0

Confidentiality

 

7.1       Each party must:

 

 

(a)

not disclose any Confidential Information to any person, except in confidence as
permitted by this Agreement;

 

 

(b)

not use any Confidential Information except as reasonably necessary for the
purpose of putting this Agreement into effect (Permitted Purpose);

 

 

(c)

restrict access to Confidential Information to those of its employees and
officers for whom such access is not reasonably necessary for the Permitted
Purpose;

 

 

(d)

ensure that its employees and officers comply with this Agreement; and

 

 

(e)

not reproduce or record, or permit or cause any reproduction or recording of,
any Confidential Information except to the extent reasonably necessary for the
Permitted Purpose.

 

7.2       This Agreement is confidential and each party must not disclose any
part of this Agreement to any person without the prior written consent of the
other party.

 

12


--------------------------------------------------------------------------------


7.3       This clause 7.0 does not apply where the party receiving the
Confidential Information can prove that:

 

 

(a)

the information has become generally available to the public other than because
of a breach of this Agreement, or any obligation of confidence owed to the
disclosing party;

 

 

(b)

it has received the information from a third person, legally entitled to possess
the information and provide it to that party, if that information is used,
disclosed or otherwise dealt with in accordance with the rights or permission
lawfully granted to that party by that third person; or

 

 

(c)

the disclosure of information is necessary to comply with any applicable law or
legally binding order of any court, government, semi-government authority or
administrative or judicial body or the applicable rules of any stock exchange,
provided that before any such disclosure, the receiving party must, at its cost:

 

 

(i)

immediately notify the other party giving full details of the circumstances of
the proposed disclosure and of the relevant information to be disclosed;

 

 

(ii)

give the other party a reasonable opportunity to protect or preserve the
confidentiality of the relevant information;

 

 

(iii)

co-operate with the other party in any action taken under this paragraph (c);
and

 

 

(iv)

in any event, take all reasonable steps to preserve the confidentiality of the
information being disclosed.

 

8.0

Maintenance, Infringement and Third Party Proceedings

 

8.1       Dynamic Hearing will be solely responsible at its cost and at its
discretion for applying for, obtaining, maintaining, defending and enforcing all
aspects of all rights in respect of the Licensed Subject Matter and IntriCon
must:

 

 

(a)

provide all reasonable assistance to Dynamic Hearing in any action which Dynamic
Hearing may take in relation to any such matters; and

 

 

(b)

not take any action in relation to any such matters without the prior written
consent of Dynamic Hearing, to be given at Dynamic Hearing’s absolute
discretion.

 

8.2       IntriCon must notify Dynamic Hearing immediately upon becoming aware
of:

 

 

(a)

any claim or allegation that the exercise of the rights under this Agreement
constitutes an infringement of the rights of any third party; and

 

13


--------------------------------------------------------------------------------


 

(b)

any third party’s infringement or threatened infringement of any rights
subsisting in the Licensed Subject Matter.

 

9.0

Representations and Warranties

 

9.1       Dynamic Hearing hereby represents that, as at the Commencement Date
none of the Key Personnel has any actual knowledge that, save for any rights
claimed to be owned or held by the HIMPP, any rights of any third person may be
infringed by the exercise, in accordance with this Agreement of the rights
licensed under clause 3.

 

9.2       IntriCon accepts that neither Dynamic Hearing nor any person acting on
its behalf has made any representation that (a) any patent applications
comprised in the Technology will be granted in any part of the Territory or (b)
any registered rights arising should any such applications be granted, will be,
or any registered rights comprised in the Technology are, valid or enforceable.

 

9.3       Dynamic Hearing will not be responsible for:

 

 

(a)

the delivery, installation, or support of the Software to end-users of any
Product or any other third party; or

 

 

(b)

the supply, service, installation, and maintenance of any product (including any
Product) or any ancillary software required for communication with any other
software or device used by IntriCon in relation to the Applications Software
Platform or the DSP Platform (including those known as the HiPro interface, the
MicroCONNECT interface, the NOAH Hearing Aid fitting database and the NOAH link
interface).

 

10.0

Indemnity and Limitation of Liability

 

10.1      IntriCon must indemnify Dynamic Hearing and its Related Bodies
Corporate and their respective directors, officers, employees and agents from
and against any claims, losses, liabilities, costs, expenses (including
investigative costs, court costs, legal fees, penalties, fines and interest) and
damages of any kind (including those which are prospective or contingent)
whatsoever and howsoever, directly or indirectly arising out of or in connection
with this Agreement, including liability arising in connection with:

 

 

(a)

any infringement of third party rights but only to the extent that such third
party infringement results from the use of IntriCon Technology;

 

 

(b)

injury to any person (including death) or loss of or damage to property which
may arise from or as a result of manufacture, importation, sale, offer for sale
or use of any Product by IntriCon; or

 

 

(c)

any breach of this Agreement by IntriCon or its Related Bodies Corporate and
their respective directors, officers, employees and agents or any unlawful or
negligent act or omission of any of them but subject to the provisions of 10.3.

 

14


--------------------------------------------------------------------------------


10.2      Dynamic Hearing must indemnify IntriCon and its Related Bodies
Corporate and their respective directors, officers, employees and agents from
and against any claims, losses, liabilities, costs, expenses (including
investigative costs, court costs, legal fees, penalties, fines and interest) and
damages of any kind (including those which are prospective or contingent)
whatsoever and howsoever, directly or indirectly arising out of or in connection
with this Agreement, including liability arising in connection with:

 

 

(a)

any infringement of third party rights that arise out of the exercise of the
rights licensed under this Agreement; or

 

 

(b)

any breach of this Agreement by Dynamic Hearing or its Related Bodies Corporate
and their respective directors, officers, employees and agents or any unlawful
or negligent act or omission of any of them but subject to the provisions of
10.3.

 

10.3      To the maximum extent permitted by law and notwithstanding anything to
the contrary in this Agreement:

 

 

(a)

all terms and warranties expressed or implied by any legislation, the common
law, equity, trade, custom or usage or otherwise in relation to this Agreement
are expressly excluded;

 

 

(b)

Dynamic Hearing is not liable in any way to IntriCon for any indirect,
consequential, third party, special or incidental harm, liability, expense,
cost, loss or damage, loss of profits, loss of data, exemplary damages or any
other indirect commercial or economic loss of any kind whatsoever incurred by
IntriCon whether in negligence, tort, equity, contract or otherwise, arising in
connection with this Agreement;

 

 

(c)

IntriCon is not liable in any way to Dynamic Hearing for any indirect,
consequential, third party, special or incidental harm, liability, expense,
cost, loss or damage, loss of profits, loss of data, exemplary damages or any
other indirect commercial or economic loss of any kind whatsoever incurred by
Dynamic Hearing whether in negligence, tort, equity, contract or otherwise,
arising in connection with this Agreement;

 

 

(d)

Dynamic Hearing’s aggregate liability to IntriCon for direct loss and damages
and all other liability not described herein arising in connection with this
Agreement whether in negligence, tort, equity, contract or otherwise, is limited
to payment of damages recoverable at law or equity up to a maximum of (and, for
the sake of clarity must not exceed) $5m; and

 

 

(e)

if any legislation implies in this Agreement any term or warranty which cannot
be excluded or modified, the liability of Dynamic Hearing for a breach of any
such term or warranty is limited, at the option of Dynamic Hearing, to any one
or more of the following:

 

15


--------------------------------------------------------------------------------


 

(i)

if the breach relates to goods:

 

 

(A)

the replacement of goods or the supply of equivalent goods; or

 

 

(B)

the repair of such goods; and

 

 

(ii)

if the breach relates to services: the supplying of the services again.

 

11.0

Termination

 

11.1      Notwithstanding any provision to the contrary in this Agreement, this
Agreement may not be terminated by either party prior to two years from the
commencement date other than for the failure to pay the first and second yearly
minimum payments as defined in section 4.3.

 

11.2      Subject to the provisions of 11.1, either party may terminate this
Agreement immediately by written notice to the other party if:

 

 

(a)

the other party breaches a material term of this Agreement (unless the breach is
capable of remedy, in which case if the other party fails to remedy the breach
within 30 days after being required by written notice to do so)

 

11.3      Dynamic Hearing may terminate this Agreement immediately by written
notice to IntriCon if IntriCon:

 

 

(a)

enters into any form of insolvency or administration including the following:

 

 

(i)

stops or suspends or threatens to stop or suspend payment of all or a class of
its debts; or

 

 

(ii)

becomes insolvent, has an application or order made, proceedings commenced, a
resolution passed or proposed in a notice of meeting, an application to a court
made or other steps taken against or in respect of it for its winding up,
deregistration or dissolution or for it to enter an arrangement, compromise or
composition with or assignment for the benefit of its creditors, a class of them
or any of them;

 

 

(b)

sells a significant portion of its assets or undertaking.

 

11.4      IntriCon may terminate this Agreement immediately by written notice to
Dynamic Hearing if Dynamic Hearing:

 


16


--------------------------------------------------------------------------------


 

(a)

enters into any form of insolvency or administration including the following:

 

 

(i)

stops or suspends or threatens to stop or suspend payment of all or a class of
its debts; or

 

 

(ii)

becomes insolvent, has an application or order made, proceedings commenced, a
resolution passed or proposed in a notice of meeting, an application to a court
made or other steps taken against or in respect of it for its winding up,
deregistration or dissolution or for it to enter an arrangement, compromise or
composition with or assignment for the benefit of its creditors, a class of them
or any of them;

 

 

(b)

sells a significant portion of its assets or undertaking.

 

11.5       (a)           Subject to the provisions of 11.1, IntriCon may
terminate this Agreement upon three (3) months written notice to Dynamic
Hearing, such notice stating that IntriCon will cease making payments, either
minimum or second component payments or both, and such termination shall not be
considered a breach of this Agreement.

 

 

(b)

Subject to the provisions of 11.1, Dynamic Hearing may terminate this Agreement
upon three (3) months written notice to IntriCon of such termination.

 

 

11.6

Termination or expiry of this Agreement will not affect:

 

 

(a)

any rights or remedies of the parties which may have accrued before the date of
termination;

 

 

(b)

the rights and obligations of the parties which by their nature survive
termination, including clauses 6, 7, 8, 9, and 10.

 

 

11.7

Upon the effective date of expiry or termination of this Agreement for any
reason whatsoever:

 

 

(a)

IntriCon must return all original media and documentation and all copies thereof
relating to the Licensed Subject Matter and Confidential Information and all
associated documents supplied under this Agreement or otherwise in IntriCon’s
possession, custody or control except for such media and documentation necessary
to continue selling existing products;

 

 

(b)

On Dynamic Hearing’s request, IntriCon must procure one of its executive
officers to certify (by way of statutory declaration) that it has complied with
its obligations under clause 11.7(a).

 


17


--------------------------------------------------------------------------------


 

(c)

All rights granted under this Agreement in relation to the Licensed Subject
Matter will cease except as otherwise provided herein as to existing products;

 

provided that IntriCon may

 

 

(i)

retain one copy of the Software until the fifth anniversary of such effective
date; and

 

 

(ii)

Use such Software until the fifth anniversary of such effective date solely as
reasonably necessary to repair and maintain any Base Product Units Sold under
this Agreement on or before such effective date, for the period (if any, until
such anniversary) while such Base Product Unit is covered by a warranty granted
by IntriCon and as otherwise provided herein as to existing products.

 

 

(d)

Notwithstanding anything herein to the contrary, IntriCon shall have a right
after termination to continue selling existing products that include the Dynamic
Hearing Technology as long as IntriCon pays the appropriate royalties in
accordance with the payment clauses in section 4.9 and, for the avoidance of
doubt, such other clauses of this Agreement (including 4.3, 4.10, 5, 6 and 10.1
will continue to apply in respect of such sales. Existing products are those
products that IntriCon is selling at the date of termination of this Agreement.

 

 

(e)

IntriCon is not obligated to pay any royalties, Minimum Payments or technology
Access Fee after termination of this agreement if IntriCon stops selling Base
Product Units, and/or Basic Product Units incorporated into Enhanced Products.

 

11.8      Upon the Effective Date of expiry or termination of this Agreement for
any reason whatsoever:

 

 

(a)

Dynamic Hearing must return all original media and documentation and all copies
thereof relating to IntriCon’s Technology and Confidential Information provided
to Dynamic Hearing from IntriCon and all associated documents supplied under
this Agreement to Dynamic Hearing from IntriCon under Dynamic Hearing’s
possession, custody control;

 

 

(b)

on IntriCon’s request, Dynamic Hearing must procure one of its directors to
certify (by way of statutory declaration) that it has complied with its
obligations under clause 11.7(a).

 

11.9      Nothing in this clause 11.0 is intended to prevent end-users of
Products continuing to use the Products or to require such end-users to return
or destroy any Product.

 


18


--------------------------------------------------------------------------------


12.0

General Provisions

 

12.1      Any notice, demand, consent or other communication (Notice) given or
made under this Agreement:

 

 

(a)

must be in writing and signed by a person duly authorized by the sender;

 

 

(b)

must be delivered to the intended recipient by prepaid post (or, if posted to an
address in another country, by registered airmail or private air courier) or by
hand or fax to the address or fax number below or the address or fax number last
notified by the intended recipient to the sender:

 

(i) to Dynamic Hearing:

Chief Executive Officer

2 Chapel Street, Richmond, VIC 3121

AUSTRALIA

Fax :+613 8420 8599

 

 

(ii) to IntriCon:

President

1260 Red Fox Road

Arden Hills, Minnesota 55112

United States

Fax: +651 636 9503

 

 

(c)

will be taken to be duly given or made:

 

 

(i)

in the case of delivery in person, when delivered;

 

 

(ii)

in the case of delivery by post, two Business Days after the date of posting (if
posted to an address in the same country) or seven Business Days after the date
of posting (if posted to an address in another country); and

 

 

(iii)

in the case of fax, on receipt by the sender of a transmission control report
from the dispatching machine showing the relevant number of pages and the
correct destination fax machine number or name of recipient and indicating that
the transmission has been made without error, but if the result is that a Notice
would be taken to be given on a day that is not a Business Day in the place to
which the Notice is sent or is later than 4:00pm (local time) it will be taken
to have been duly given or made at the commencement of business on the next
Business Day in that place.

 

12.2      This Agreement contains the entire agreement between the parties with
respect to its subject matter and supersedes all prior agreements and
understandings between the parties in connection with such subject matter.

 

12.3      No amendment or variation of this Agreement is valid or binding on
either party unless made in writing and executed by both parties.

 

19


--------------------------------------------------------------------------------


12.4      Any provision of this Agreement which is unenforceable or partly
unenforceable is, where possible, to be severed to the extent necessary to make
this Agreement enforceable, unless this would materially change the intended
effect of this Agreement.

 

12.5      No failure to exercise or any delay in exercising any right, power or
remedy by a party operates as a waiver. A single or partial exercise of any
right, power or remedy does not preclude any other or further exercise of that
or any other right, power or remedy. A waiver is not valid or binding on the
party granting that waiver unless made in writing.

 

12.6      IntriCon may not assign or transfer any of its rights or obligations
under this Agreement without the prior written consent of Dynamic Hearing.
Likewise, Dynamic Hearing may not assign or transfer any of its rights or
obligations under this Agreement without the prior written consent of IntriCon.

 

12.7      This Agreement may be executed in any number of counterparts. All
counterparts together will be taken to constitute one instrument.

 

12.8      This Agreement is governed by the laws of Victoria, Australia and the
parties submit to the jurisdiction of the courts of Victoria, Australia. The
1980 United Nations Convention on Contracts for the International Sale of Goods
does not apply to this Agreement.

 


DYNAMIC HEARING PTY LTD

 

INTRICON CORPORATION

 

 

 

/s/ Elaine Saunders

 

/s/ Mark S. Gorder

Printed Name:

Elaine Saunders

 

Printed Name:

Mark S. Gorder

Title:

CEO

 

Title:

President & CEO

Dated:

July 20, 2008

 

Dated:

July 16, 2008

 

 




20


--------------------------------------------------------------------------------


EXHIBIT A

 

Technology

DSP FrameWorkTM means DSP software implementing program switching, volume
control, reading and writing programs, program beeps, and battery monitoring.

 

 

 

ADRO® Technology means the invention described in patent application
PCT/AU99/00076 which is the subject of the following patents and patent
applications:

AU761865
EP11172020
US 6,731,767
CA 2,361,544
JP 2000-597976

 

and 32 channel ultra-low-delay ADRO® amplification the subject of Patent
application US11/283540.

 

 

 

Note that Dynamic Hearing does not have rights to ADRO for electrical
stimulation of the auditory system and that the rights to ADRO for electrical
stimulation are thus explicitly excluded from this Agreement.

 

 

 

Wide Dynamic Range Compression Technology means digital signal processing
technology that provides level-dependent amplification of the input signal in
multiple frequency bands.

 

 

 

Adaptive Directional Microphone Technology means the technology that is the
subject of Australian Patent Application 2004310722 entitled “Adaptive
Directional Systems.”

 

 

 

Fixed Directional Microphone Technology means digital signal processing
technology that implements a preferential fixed response to sound from a forward
direction.

 

 

 

 

21


--------------------------------------------------------------------------------


 

Omni-Directional Microphone Technology means digital signal processing
technology that implements a fixed response to sound from all directions.

 

 

 

 

 

The Adaptive Directional Microphone Technology, Fixed Directional Microphone
Technology and Omni-Directional Microphone Technology are collectively known as
the Microphone Technology.

 

 

 

 

 

Single-channel Noise Reduction Technology means digital signal processing
technology that reduces the output signal level by an amount related to the
internal noise level in multiple frequency bands.

 

 

 

 

 

Multi-channel Noise Reduction Technology means digital signal processing
technology that reduces the output signal level by an amount related to the
internal noise level in multiple frequency bands.

 

 

 

 

 

Active Feedback Cancellation Technology means the technology of the subject of
US patent 6876751.

 

 

 

 

 

Oscillation Detection Technology means the technology of the subject of United
States Patent 7302070.

 

 

 

 

 

Oscillation Suppression Technology means digital signal processing technology
that reduces the maximum gain temporarily, in an individual frequency band, when
a sustained oscillation is detected in that band as more particularly described
in European Patent Application 04734786.9 entitled “Oscillation Suppression”.

 

 

 

 

 

(The Active Feedback Cancellation Technology, Oscillation Detection Technology
and Oscillation Suppression Technology are collectively known as the Feedback
Technology).

 

 

 

 

 

Datalogging Technology means software that allows recording of events occurring
during use of the device to non-volatile memory.

 

 

 

 

 

Dynamic Display is a feature that allows parameters of each DSP module to be
accessed and displayed in real time without interrupting normal operation of the
device.

 

 

 

 

 

Environmental Noise Reduction means digital signal processing that suppresses
environmental noise.

 

 

 

 

 

 


22


--------------------------------------------------------------------------------


EXHIBIT B

HEARING AID DESIGNER SOFTWARE

 

Software

The Hearing Aid DesignerTM is software comprising the DSP Software, the
Manufacturers’ Toolkit, the designCOMTM applications programming interface, and
source code sufficient to enable the development and integration of new DSP
modules by the Licensee.

 

 

 

(DSP Software means the embedded software that implements the Technology on the
DSP Platform.)

 

 

 

Library Software means the designCOM software that runs on the Applications
Software Platform to communicate with, and configure, the DSP Software on the
DSP Platform, and the ADROpredict software that provides initial estimates of
the ADRO fittings for a given audiogram and comfortable level measures.

 

 

 

Manufacturers’ Toolkit means the manufacturing software that allows
configuration and calibration of Products.

 

 

 

Unless expressly specified in this Exhibit, Dynamic Hearing will have no
obligation to provide updates or revisions to, or new versions of, any software.

 

 

 

(Collectively, the above software is known as the Hearing Aid Designer
SoftwareTM).

 

 

Applications
Software Platform

The Applications Software Platform for Library Software is:

Windows 2000, Windows XP, or Windows Vista operating system running on a
Personal Computer connected to the Hearing Aid via a HiPro, or NOAHLink
interface device.

 

 



23


--------------------------------------------------------------------------------


EXHIBIT C

Dynamic Hearing’s Identified Customers


GN RESOUND GROUP and INTERTON ELECTRONIC HÖRGERÄTE GMBH

Existing License Agreement

 

RION CO. LTD.

Existing License Agreement

 

SONIC INNOVATIONS INC.

Existing License Agreement

 

AUDIO CONTROLE INC.

Existing License Agreement

 

EARLENS CORPORATION

Existing License Agreement

 

AUSTRALIA HEARS PTY LTD

Existing License Agreement

 

AMERICA HEARS INC.

Existing License Agreement

 

VITASOUND AUDIO INC.

Existing License Agreement

 

SONOMAX HEARING HEALTH INC.

Existing License Agreement

 

PANASONIC

Commercial negotiations underway

 

 

 

24


--------------------------------------------------------------------------------